Exhibit 99.1 NEWS RELEASE Endeavour Silver to Release First Quarter 2012 Financial Results on May 8, 2012, Conference Call at 1:00 PM EDT on May 9, 2012 Vancouver, Canada – April 24, 2012 - Endeavour Silver Corp. (NYSE:EXK, TSX:EDR, Frankfurt: EJD) plans to release its First Quarter 2012financial results on Tuesday May 8, 2012 prior to the market open. A conference call to discuss the results will be held at 10:00 AM Pacific Time (1:00 PM Eastern Time) on Wednesday May 9, 2011. To participate in the conference call, please dial the following: ·1-800-319-4610 Canada and USA (Toll-free) ·604-638-5340 Vancouver ·1-604-638-5340 Outside of Canada & USA ·No passcode is necessary A replay of the conference call will be available by dialing 1-800-319-6413 in Canada & USA (Toll-free) or 1- 604-638-9010 outside of Canada and USA. The required pass code is 4890 followed by the # sign. ENDEAVOUR SILVER CORP. Per: /s/ "Bradford J. Cooke" BRADFORD COOKE Chairman and CEO About Endeavour Silver Corp. – Endeavour Silver is a mid-cap silver mining company focused on the growth of its silver production, reserves and resources in Mexico. Since start-up in 2004, Endeavour has posted seven consecutive years of growing silver production, reserves and resources. The organic expansion programs now underway at Endeavour’s two operating silver mines in Mexico combined with its strategic acquisition and exploration programs should facilitate Endeavour’s goal to become the next premier mid-tier silver mining company. Contact Information - For more information, please contact Hugh Clarke or Lana McCray toll free at 877-685-9775, or tel: (604) 685-9775, fax: (604) 685-9744, email hugh@edrsilver.comor lmccray@edrsilver.com, website, www.edrsilver.com.
